Citation Nr: 1337612	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-27 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for sinus tachycardia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to October 2001 and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In October 2012 the Board remanded the case for additional development and the matter now returns for further appellate review.  However, for reasons discussed below, the Board finds that this case must once again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

This case was previously remanded in October 2012, in relevant part, in order to afford the Veteran an opportunity to identify any healthcare provider who treated him for his sinus tachycardia since January 2009.  As such, in a February 2013 letter, the Veteran was requested to identify any private physicians or VA medical facility where he had received treatment for his sinus tachycardia.  While the Veteran did not respond to such letter, at his April 2013 VA examination, the examiner specifically indicated that he had reviewed the Veteran's VA medical records and made mention of an August 2010 record from the Huntington, West Virginia, VA Medical Center in which the Veteran's treatment provider diagnosed him with an "inappropriate sinus tachycardia."  

As the April 2013 VA examination clearly reflects that the Veteran has received treatment through the VA healthcare system and such records are not contained in the paper claims file or Virtual VA, the Board finds that a remand is necessary in order to obtain all VA treatment records from the Huntington VA Medical Center pertaining to the Veteran's sinus tachycardia dated from January 2009 to the present.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA medical records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Huntington VA Medical Center pertaining to the Veteran's sinus tachycardia dated from January 2009 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completing the above, and any other development that may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


